        Case 5:18-cv-01983-LCB Document 240 Filed 06/29/21 Page 1 of 7                     FILED
                                                                                  2021 Jun-29 PM 12:15
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION


NUCLEAR DEVELOPMENT LLC,                  )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )      Case No.: 5:18-CV-01983-LCB
                                          )
TENNESSEE VALLEY                          )
AUTHORITY,                                )
                                          )
       Defendant.                         )


    DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO
 RECONSIDER AND VACATE PORTIONS OF SUMMARY JUDGMENT
   ORDER AND ENTER JUDGMENT IN PLAINTIFF’S FAVOR ON
        PARTIAL FINDINGS PURSUANT TO RULE 52(c)

      Defendant Tennessee Valley Authority submits this opposition to Plaintiff’s

Motion to Reconsider and Vacate Portions of Summary Judgment Order and Enter

Judgment in Plaintiff’s Favor on Partial Findings Pursuant to Rule 52(c) (Doc. 230).

                                INTRODUCTION

      Rehashing the same arguments that the Court has already considered and

rejected, Nuclear Development (“ND”) asks this Court to revisit the legal rulings

from its 55-page summary judgment order. But this time, ND purports to submit its

motion pursuant to Rule 52(c). In reality, the motion is a tardy and meritless motion

for reconsideration. Rule 52(c) is not the appropriate vehicle to seek reconsideration
         Case 5:18-cv-01983-LCB Document 240 Filed 06/29/21 Page 2 of 7




of the Court’s summary judgment order issued more than a month before the start of

trial. If ND wanted to seek reconsideration of the Court’s legal rulings in the

summary judgment order, ND should have done so long before the Court conducted

a trial in which evidentiary submissions were limited by those legal rulings. In any

event, ND comes nowhere close to meeting the high standard for reconsideration.

   I.      Rule 52(c) is not the proper vehicle to ask for reconsideration.

        ND’s motion is not a proper Rule 52(c) motion. The purpose of Rule 52(c) is

to allow a court to enter judgment for the moving party on an issue when the

nonmoving party has been fully heard on that issue during a nonjury trial. FED. R.

CIV. P. 52(c); accord Price v. Comm’r, Ala. Dep’t of Corr., 772 F. App’x 827, 831

(11th Cir. 2019). In other words, the rule is an early trigger for a court’s role as fact

finder during a bench trial that requires the court to make credibility determinations

and to weigh the evidence on issues actually presented at trial. Denson v. United

States, 574 F.3d 1318, 1333 n.48 (11th Cir. 2009); accord United States v.

$242,484.00, 389 F.3d 1149, 1172 (11th Cir. 2004) (Tjoflat, J., concurring). And

Rule 52(c) “conserves time and resources by making it unnecessary for the court to

hear evidence on additional facts when the result would not be different even if those

additional facts were established.” 9 MOORE’S FEDERAL PRACTICE § 52.50 [3] (3d

ed. 2019).




                                           2
          Case 5:18-cv-01983-LCB Document 240 Filed 06/29/21 Page 3 of 7




         Here, ND does not seek to use Rule 52(c)’s time-saving function to avoid

further dispute of an issue based on evidence presented at trial. Nor could it. The

Court prohibited the parties from presenting evidence at trial on the issues addressed

in ND’s motion. See Doc. 175. Nevertheless, ND tries to fit a square peg in a round

hole—Rule 52(c) cannot be used to seek a belated reconsideration of this Court’s

earlier legal ruling. As a result, the Court should deny ND’s motion.

   II.      ND was dilatory in filing the motion.

         ND was dilatory in filing this motion—the Court structured the trial based on

the legal rulings that ND now seeks to undo. On April 8, ND’s lawyer told the Court:

“We have offered to file a motion for reconsideration. I believe we could file it on

Wednesday.” Apr. 8, 2021, Hr’g Tr. 29:17-18. After that offer by ND to file six days

later, the Court expressed to ND that it need not even file a motion: “There’s no

requirement for [ND to file a motion for reconsideration]. But I think something’s

going to have to be brought directly to my attention to cause me to allow any

evidence to come in on something that we’ve already decided.” Apr. 8, 2021, Hr’g

Tr. 38:17-20. Yet despite the Court’s accommodation, ND waited until the parties

and the Court conducted a four-day trial with evidentiary submissions tailored to

those legal rulings to move for reconsideration. As the Court put it: “[A]re we not

better to operate from [ND’s] side from a quick motion to reconsider now and get




                                           3
          Case 5:18-cv-01983-LCB Document 240 Filed 06/29/21 Page 4 of 7




that out of the way prior to trial?” Apr. 8, 2021, Hr’g Tr. 12:14-16. The answer to

that question is yes.

      There is no reasonable explanation for why ND waited so long to move for

reconsideration. ND cannot have been waiting on evidence to come in at trial to

move for reconsideration. The issues at trial were different than those ND addresses

in its motion. And there is no intervening change in controlling law or new evidence

which ND relies on for support in its motion that was previously unavailable to ND.

Given ND’s inexplicable delay, the Court should deny the motion.

   III.    ND’s motion fails to meet the high standard for reconsideration.

      In addition to the procedural flaws in ND’s motion, ND fails to meet the high

standard required for reconsideration. “[R]econsideration of an order is an

extraordinary remedy and is employed sparingly.” Rueter v. Merrill Lynch, Pierce,

Fenner & Smith, Inc., 440 F. Supp. 2d 1256, 1267-68 (N.D. Ala. 2006); Wallace v.

Holder, 846 F. Supp. 2d 1245, 1248 (N.D. Ala. 2012) (same). To obtain

reconsideration, a party must show “an intervening change in controlling law, the

availability of new evidence, or the need to correct clear error or manifest injustice.”

Reynolds v. Behrman Capital IV L.P, 2020 WL 5816895 at *1 (N.D. Ala. Aug. 25,

2020) (quoting Medical Center of Alabama, Inc. v. Riley, 284 F. Supp. 2d 1350,

1355 (M.D. Ala. 2003)) (quotation marks omitted).




                                           4
       Case 5:18-cv-01983-LCB Document 240 Filed 06/29/21 Page 5 of 7




      ND meets none of the established criteria for reconsideration. ND cites no

new cases decided since the Court’s summary judgment ruling that would qualify as

an intervening change in controlling law. Similarly, there is not any new evidence

that bears on these purely legal issues. And although ND claims the Court made a

“clear error of law,” ND simply rehashes its prior arguments which the Court fully

considered before issuing its ruling. Thus, ND fails to meet the standard for

reconsideration.

                                CONCLUSION

      For the foregoing reasons, TVA respectfully requests that the Court deny

ND’s motion.

                                     s/ Matthew H. Lembke
                                     Attorney for Defendant

                                     OF COUNSEL:

                                     Matthew H. Lembke
                                     Riley McDaniel
                                     BRADLEY ARANT BOULT CUMMINGS LLP
                                     1819 Fifth Avenue North
                                     Birmingham, Alabama 35203-2119
                                     Telephone: (205) 521-8000
                                     Facsimile: (205) 521-8800
                                     mlembke@bradley.com
                                     rmcdaniel@bradley.com

                                     David D. Ayliffe
                                     Ibrahim M. Berro
                                     Jill McCook
                                     Office of the General Counsel
                                     TENNESSEE VALLEY AUTHORITY

                                        5
Case 5:18-cv-01983-LCB Document 240 Filed 06/29/21 Page 6 of 7




                            400 West Summit Hill Drive, WT6
                            Knoxville, Tennessee 37902
                            Telephone: (865) 632-3052
                            ddayliffe@tva.gov
                            jemccook@tva.gov
                            imberro@tva.gov




                              6
        Case 5:18-cv-01983-LCB Document 240 Filed 06/29/21 Page 7 of 7




                          CERTIFICATE OF SERVICE
       I hereby certify that on June 29, 2021, a true and correct copy of the foregoing
was filed electronically with the Clerk of Court using the CM/ECF system, which
will send electronic notification of such filing to all counsel of record:

                                Caine O’Rear, III
                                J. Craig Campbell
                                HAND ARENDALL HARRISON SALE, LLC
                                Post Office Box 123
                                Mobile, Alabama 36601
                                corear@handarendall.com

                                Edward Shane Black
                                HAND ARENDALL LLC
                                102 South Jefferson Street
                                Athens, Alabama 35611
                                sblack@handarendall.com


                                              s/ Matthew H. Lembke
                                                OF COUNSEL




                                          7
